— The appeal is from a judgment of the Supreme Court, Dutchess County, dated September 22, 1980, which permanently stayed arbitration. Judgment reversed, on the law, without costs or disbursements, petition dismissed and the parties are directed to proceed to arbitration. Since there is a reasonable relationship between the subject matter of the instant dispute and the general subject matter of the underlying contract, it was for the arbitrator, not the courts, to determine the scope of the agreement. (See, Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Amer., 37 NY2d 91.) Titone, J.P., Mangano, Gulotta and Thompson, JJ., concur.